NUMBER 13-15-00426-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


NICHOLAS LETROY JENKINS,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 156th District Court
                        of Live Oak County, Texas.


                                       ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on March 18, 2016. Appellee has not filed a brief. The Court, having fully

examined the record and appellant’s brief hereby ORDERS appellee to file its brief with

this Court on or before June 20, 2016. Further motions for extension of time will not
be favorably entertained by the Court.

                                         PER CURIAM


Delivered and filed the
19th day of May, 2016.




                                          2